Citation Nr: 1211516	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-13 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1971 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming entitlement to service connection for bilateral hearing loss and tinnitus which he alleges is the result of exposure to acoustic trauma while on active duty in connection with his duties.  The Veteran reported that he was diagnosed as having hearing loss and tinnitus in 2007 and has opined that the disorders were due to all the weapons training he underwent while on active duty.  

There is current evidence of record of the presence of some hearing loss.  A VA clinical record dated in March 2007 includes the annotation that the Veteran had moderate high frequency hearing loss in the left ear and mild to moderate high frequency hearing loss in the right ear.  An April 2008 VA clinical record includes the annotation that the Veteran would benefit from open ear amplification.  The audiometric studies do not appear to be of record before the Board.

The Veteran has not been afforded a VA examination for compensation and pension purposes to determine the etiology of the claimed hearing loss and tinnitus.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim of entitlement to service connection, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds there is evidence of record of the current existence of hearing loss, an allegation of in-service exposure to acoustic trauma and the Veteran's opinion that the two are etiologically linked.  Based on the above, the Board finds that the Veteran should be afforded a VA examination to determine the nature, extent and etiology of any hearing loss and/or tinnitus found on examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of any medical care providers who treated the Veteran for hearing loss and/or tinnitus since his discharge.  After securing any necessary releases, obtain the records identified by the Veteran to the extent possible.  Regardless of the Veteran's response, obtain any outstanding VA medical records pertaining to the issues on appeal.  Specifically, audiometric studies conducted in 2007 and 2008 should be associated with the claims folder.  To the extent records are sought, but are not obtained, the claims folder should contain documentation of the attempts made to obtain records.

2.  After the development requested in paragraphs 1has been conducted to the extent possible, schedule the Veteran for a VA examination to determine the extent and etiology of any hearing loss and/or tinnitus found on examination.  The claims folder must be provided to the examiner and review of such should be reflected in the examination report.  All necessary tests and studies should be accomplished.  Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner must express an opinion as to whether it is at least as likely as not (a 50 percent or greater likelihood) that a hearing loss disorder and/or tinnitus is etiologically linked to the Veteran's active duty service.  The examiner must also express an opinion as to whether it is at least as likely as not (a 50 percent or greater likelihood) that the Veteran has tinnitus which is etiologically linked to the Veteran's active duty service.  The examiner should indicate, if possible, whether any hearing loss found is of a type due to acoustic trauma or is more likely due to infection, advancing age, or other cause.

The examiner must set forth the complete rationale underlying the conclusions and opinions expressed in a legible report.  A complete rationale must be provided for all opinions.  If any opinion cannot be provided without resort to speculation, the examiner should so state.  If the examiner determines that any opinion cannot be provided without resort to speculation, he should provide a rationale for why that opinion cannot be rendered without resort to speculation.

3.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not fully granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance the last supplemental statement of the case or statement of the case as the situation may require, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


